MEMORANDUM **
Francisco Saldivar-Pineda appeals from his 147-month sentence imposed following his guilty plea to possession of methamphetamine, heroin, and cocaine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) & (b)(1)(B), and carrying a firearm during and in relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(l)(A)(i). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Saldivar-Pineda argues that his sentence is unreasonable under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), because the district court failed to appropriately consider the factors set forth in 18 U.S.C. § 3553(a). We disagree. The district court properly considered and addressed the relevant § 3553(a) factors in imposing a reasonable sentence at the low end of the advisory Sentencing Guidelines range. See Rita v. United States, — U.S. -, -, 127 S.Ct. 2456, 2469-70, 168 L.Ed.2d 203 (2007); see also United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006); United States v. Cantrell, 433 F.3d 1269, 1280 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Cir. R. 36-3.